Response to Amendment
This action is responsive to the Amendment filed on 09/03/2021. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending in the case.  Claims 1, 8 and 15 are independent claims. Claims 22-24 are canceled.

Priority
Application 16389722, filed 04/19/2019 is a continuation of 14841606, filed 08/31/2015 ,now abandoned and having 1 RCE-type filing therein 14841606 Claims Priority from Provisional Application 62129919, filed 03/08/2015.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 11/22/2021, 11/09/2021, 10/29/2021, 10/20/2021, 10/04/2021, 09/24/2021, 09/10/2021, 08/27/2021, 08/11/2021, 07/20/2021, 07/05/2021, 06/21/20201, 06/03/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 11, 15, 18 are rejected under 35 U.S.C. 103 as being obvious over Tweedie (Cited in 892 as NPL, hereinafter Tweedie) in view of Tsuda et al. US 20160217601 A1, (hereinafter Tsuda) in view of Li et al. US 20090070675 A1, (hereinafter Li) in view of Ubillos et al. US 20130239063 A1, (hereinafter Ubillos).

As to independent claim 1, Tweedie teaches: 
An electronic device, comprising: 
a display (See page 3 of the attached NPL, the screenshot shows an iphone display); 
one or more processors (See page 3 of the attached NPL, user is using an iphone); and 
memory (See page 3 of the attached NPL, user is using an iphone), storing one or more programs configured to be executed by the one or more processors of the electronic device, the one or more programs including instructions for: 
displaying an emoji graphical object (See page 1 which discloses an app that lets users create and hence displaying user-customized emojis) containing a plurality of independently configurable graphical elements (See page 2 – “You create emojis by building upon the basic shape or body of your emoji”, shape/body of the emoji is a configurable facial feature because it is the shape of a face); 
receiving a first user input corresponding to a manipulation of the emoji graphical object (See page 2 – “"You can start from scratch using circles, squares, and colors to create your own, or you can use one of the presets." You create emojis by building upon the basic shape or body of your emoji and adding detail with each successive layer. You can then drag and resize each shape, or change the color settings by tapping on the paint palette icon.”); 
in response to receiving the first user input, changing a visual aspect of the first configurable facial feature of the emoji graphical object to generate a user-customized emoji graphical object, wherein the change in the visual aspect is based on the manipulation (See page 2 – “"You can start from scratch using circles, squares, and colors to create your own, or you can use one of the presets." You create emojis by building upon the basic shape or body of your emoji and adding detail with each successive layer. You can then drag and resize each shape, or change the color settings by tapping on the paint palette icon.”); 
sending the user-customized emoji graphical object for sharing (See page 3 – “When you're all done creating your emoji, you can give it a name or label and then send it via iMessage or upload it to Instagram.”); 
Tweedie does not explicitly teach:  wherein the plurality of independently configurable graphical elements includes a first configurable facial feature.
Tsuda explicitly teaches: displaying an emoji graphical object containing a plurality of independently configurable graphical elements wherein the plurality of independently configurable graphical elements includes a first configurable facial feature (See Fig. 6 with [0053-55] editing facial features of the avatar).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tweedie to include editing of eyes, nose, etc of a face as taught by Tsuda. Motivation to do so would be for easy generation of an avatar (See Tsuda paragraph [0004]).
Tweedie as modified by Tsuda teaches the emoji graphical object containing the plurality of independently configurable graphical elements as cited above, but Tweedie as modified does not teach a share button simultaneously displayed while editing the configurable emoji graphical, and selecting the share button will cause a user interface for selecting a recipient to be displayed, in other words Tweedie as modified does not teach: while displaying the emoji graphical object containing the plurality of independently configurable graphical elements, concurrently displaying an affordance for displaying a user interface for selecting a recipient;

	receiving a first user input corresponding to a manipulation of the emoji graphical object; 
in response to receiving the first user input, changing a visual aspect of the first configurable facial feature of the emoji graphical object to generate a user-customized emoji graphical object, wherein the change in the visual aspect is based on the manipulation; 
receiving a second user input corresponding to selection of the affordance for displaying a user interface for selecting a recipient; and 
in response to receiving the second user input corresponding to selection of the affordance for displaying a user interface for selecting a recipient, displaying a user interface for selecting a recipient.
Li teaches: while displaying the graphical object, concurrently displaying an affordance for displaying a user interface for selecting a recipient (See Fig. 5 and11 with [0061-0068 and 0080] user can edit an image [i.e., graphical object] by specifying the format, resolution, and watermark. The figure shows concurrently displaying the “Send” tab which is an affordance for displaying UI for selecting recipient);
while concurrently displaying the graphical object and the affordance for displaying a user interface for selecting a recipient:
receiving a first user input corresponding to a manipulation of the graphical object (See Fig. 11 with [0080] user is providing input to specify a watermark for the image); 
in response to receiving the first user input, changing a visual aspect of the first configurable feature of the graphical object to generate a user-customized graphical object,  (See Fig.5 and 11 with [0061-0068, 0080] user configures the watermark aspect of the image); 
receiving a second user input corresponding to selection of the affordance for displaying a user interface for selecting a recipient; and (See Fig. 15A with [0081] user navigates to the Send tab 1510, which results in displaying a UI for selecting a recipient from contact list);
in response to receiving the second user input corresponding to selection of the affordance for displaying a user interface for selecting a recipient, displaying a user interface for selecting a recipient (See Fig. 15A with [0081] and as explained above. Also, the paragraph says that that transmission is not only email, but also SMS and the like);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the emoji creation app that involves sharing via iMessage taught by Tweedie to include simultaneously displaying a share affordance while editing a graphical object, where the share affordance is used to select recipients as taught by Li. Motivation to do so would be for quick access to sharing functionality by displaying it next to content to be shared.
Tweedie teaches user-configurable emoji graphical objects as cited above but Tweedie as modified does not teach: displaying a first user-configurable emoji graphical object without displaying a second user-configurable emoji graphical object; 
receiving a swipe input; 
in response to receiving the swipe input, displaying the second user- configurable emoji graphical object without displaying the first user-configurable emoji graphical object.
Ubillos teaches: displaying a first user-configurable graphical object without displaying a second user-configurable emoji graphical object (See Fig. 33 with [0265], first image 3315 is a user-configurable graphical object, since there is an edit button in the figure. The paragraph says the first image 3315 is displayed initially, while the second image 3325 is displayed subsequently after the swipe input); 
receiving a swipe input (See Fig. 33 with [0265] user performs a swipe to the left); 
in response to receiving the swipe input, displaying the second user-configurable graphical object without displaying the first user-configurable graphical object (See Fig. 33 with [0265], after swipe input the second image 3325 is displayed to replace the first image 3315).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the emoji creation app taught by Tweedie to include displaying the configurable graphic objects one at a time and swiping to view subsequent configurable graphic objects as taught by Ubillos. Motivation to do so would be for being able to configure multiple graphic objects while also effectively utilizing screen real-estate.

As to dependent claim 4, Tweedie as modified teaches all the limitations of claim 1 as cited above.
Tweedie further teaches: wherein the display is a touch-sensitive display, and wherein the first user input comprises a touch gesture at a location on the touch-sensitive display associated with the visual aspect of the first configurable facial feature (See page 2 – “You create emojis by building upon the basic shape or body of your emoji and adding detail with each successive layer. You can then drag and resize each shape, or change the color settings by tapping on the paint palette icon.”. Face shape is interpreted to be a first configurable facial feature).  

As to independent claim 8, it is rejected under similar rationale as claim 1 as cited above.

As to dependent claim 11, it is rejected under similar rationale as claim 4 as cited above.

As to independent claim 15, it is rejected under similar rationale as claim 1 as cited above.

As to dependent claim 18, it is rejected under similar rationale as claim 4 as cited above.

Claims 2-3, 9-10, 16-17 are rejected under 35 U.S.C. 103 as being obvious over Tweedie (Cited in 892 as NPL, hereinafter Tweedie) in view of Tsuda et al. US 20160217601 A1, (hereinafter Tsuda) in view of Li et al. US 20090070675 A1, (hereinafter Li) in view of Ubillos et al. US 20130239063 A1, (hereinafter Ubillos) in view of Venkatesh et al US 20140310618 A1, (hereinafter Venkatesh) in view of Eronen et al. US 20070261537 A1, (hereinafter Eronen).

As to dependent claim 2, Tweedie as modified teaches all the limitations of claim 1 as cited above.
Tweedie as modified does not teach: the one or more programs further including instructions for: 
while displaying the user interface for selecting a recipient, receiving a third user input corresponding to a selection of a recipient; 
Li further teaches: the one or more programs further including instructions for: 
while displaying the user interface for selecting a recipient, receiving a third user input corresponding to a selection of a recipient (See Fig. 15A with [0081] user selects a recipient from the contact list 1525).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the emoji creation app that involves sharing via iMessage taught by Tweedie to include simultaneously displaying a share affordance with editing a graphical object, where 
Tweedie as modified teaches the second and third input, the user-customized emoji graphical object, the data identifying the manipulation, does not teach: after receiving the second user input and the third user input, determining whether a device associated with the recipient is capable of re-generating the user-customized emoji graphical object based on data identifying the manipulation; 
in accordance with a determination that the device associated with the recipient is capable of re-generating the user-customized emoji graphical object based on data identifying the manipulation: 
transmitting to the device associated with the recipient data identifying the manipulation for generating the user-customized emoji graphical object; and 
in accordance with a determination that the device associated with the recipient is not capable of re-generating the user-customized emoji graphical object based on data identifying the manipulation: 
transmitting to the device associated with the recipient data comprising an image representing the user-customized emoji graphical object. 
Venkatesh, as a teaching reference, teaches: determining whether the device associated with the recipient is capable of re-generating the content (See Fig. 8A with [0107] server determines if flash player for re-generating flash content is available on client device); 
in accordance with a determination that the recipient device is capable of re-generating the content: 
transmitting to the device associated with the recipient data identifying the content (See Figs. 8C-F with [0121]-[0122] flash content is redirected/transmitted to client); and 
in accordance with a determination that the device associated with the recipient is not capable of re-generating the content: 
content (See Fig. 8B with [0115] the flash content is executed on server’s flashplayer and converted into a jpeg image for transmission to the client). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the emoji creation app that involves sharing via iMessage taught by Tweedie to include the method of determining that the recipient device is able to render the content to be transmitted, transmit the actual content if yes, transmit the image of the content if no as taught by Venkatesh. Motivation to do so would be for avoiding causing the user inconvenience from unable to render certain content.
	Tweedie as modified does not teach that the content is data identifying the manipulation for generating the user customized emoji graphical object.
	Eronen, as a teaching reference, teaches sending data identifying the manipulation for generating the content (See [0063] - [0064] user receives the variation metadata file, which instructs the computing device on how to recreate the variation of the music file that another user has manipulated).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the emoji creation app that involves sharing via iMessage taught by Tweedie to include the method of creating a variation of a content item and sending data identifying the manipulations to another user for reconstruction as taught by Eronen. Motivation to do so would be for reducing the amount of data that must be transmitted (See Eronen [0011]).

As to dependent claim 3, Tweedie as modified teaches all the limitations of claim 2 as cited above.

wherein the data identifying the manipulation for generating the user-customized emoji graphical object or the data comprising the image representing the user-customized emoji graphical object are transmitted via one or more protocols selected from the group consisting of near field communication, Wi-Fi, Bluetooth, Bluetooth low energy, and a cellular protocol. 
Eronen further teaches: wherein the data identifying the manipulation for generating the content are transmitted via one or more protocols selected from the group consisting of near field communication, Wi-Fi, Bluetooth, Bluetooth low energy, and a cellular protocol (See [0066] cellular networks). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the emoji creation app that involves sharing via iMessage taught by Tweedie to include the method of creating a variation of a content item and sending data identifying the manipulations to another user for reconstruction as taught by Eronen. Motivation to do so would be for reducing the amount of data that must be transmitted (See Eronen [0011]).

As to dependent claim 9, it is rejected under similar rationale as claim 2 as cited above.

As to dependent claim 10, it is rejected under similar rationale as claim 3 as cited above.

As to dependent claim 16, it is rejected under similar rationale as claim 2 as cited above.

As to dependent claim 17, it is rejected under similar rationale as claim 3 as cited above.

Claims 5, 12, 19 are rejected under 35 U.S.C. 103 as being obvious over Tweedie (Cited in 892 as NPL, hereinafter Tweedie) in view of Tsuda et al. US 20160217601 A1, (hereinafter Tsuda) in view of Li et al. US 20090070675 A1, (hereinafter Li) in view of Ubillos et al. US 20130239063 A1, (hereinafter Ubillos) in view of Allyn et al. US 7302650 B1, (hereinafter Allyn).

As to dependent claim 5, Tweedie as modified teaches all the limitations of claim 1 as cited above.
Tweedie as modified does not teach: wherein the electronic device further comprises a rotatable input mechanism, and wherein the first user input comprises a rotation of the rotatable input mechanism. 
Allyn teaches: wherein the electronic device further comprises a rotatable input mechanism, and wherein the first user input comprises a rotation of the rotatable input mechanism (See Fig. 12 with Col. 15 lines 60-65 a rotation handle of a selected object is used to rotate the object).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for modifying aspects of emojis as taught by Tweedie to include rotation handles on selected objects to rotate the object as taught by Allyn. Motivation to do so would be for intuitive and user friendly tools (See Allyn Col. 1 lines 65-67).

As to dependent claim 12, it is rejected under similar rationale as claim 5 as cited above.

As to dependent claim 19, it is rejected under similar rationale as claim 5 as cited above.

Claims 6, 13, 20 are rejected under 35 U.S.C. 103 as being obvious over Tweedie (Cited in 892 as NPL, hereinafter Tweedie) in view of Tsuda et al. US 20160217601 A1, (hereinafter Tsuda) in view of Li et 

As to dependent claim 6, Tweedie as modified teaches all the limitations of claim 1 as cited above.
Tweedie as modified does not teach: wherein the emoji graphical object is an animated emoji graphical object. 
Huang teaches: wherein the emoji graphical object is an animated emoji graphical object (See [0076] emoticon animation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the emojis of Tweedie to include animated emoticons as taught by Huang. Motivation to do so would be for more visually appealing and interactive emojis.

As to dependent claim 13, it is rejected under similar rationale as claim 6 as cited above.

As to dependent claim 20, it is rejected under similar rationale as claim 6 as cited above.

Claims 7, 14, 21 are rejected under 35 U.S.C. 103 as being obvious over Tweedie (Cited in 892 as NPL, hereinafter Tweedie) in view of Tsuda et al. US 20160217601 A1, (hereinafter Tsuda) in view of Li et al. US 20090070675 A1, (hereinafter Li) in view of Ubillos et al. US 20130239063 A1, (hereinafter Ubillos) in view of Bullivant et al. US 20160180568 A1, (hereinafter Bullivant).

As to dependent claim 7, Tweedie as modified teaches all the limitations of claim 1 as cited above.

Bullivant teaches:  wherein changing the visual aspect of the first configurable facial feature comprises animating a change in the visual aspect of the first configurable facial feature (Fig. 2 with [0246] constructing facial motion is considered a facial animated motion). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tweedie to include animated facial motion as taught by Bullivant. Motivation to do so would be for a more consistent overall expression in the face object (See Bullivant [0246]).

As to dependent claim 14, it is rejected under similar rationale as claim 7 as cited above.

As to dependent claim 21, it is rejected under similar rationale as claim 7 as cited above.

Response to Arguments
Applicant’s amendments and arguments pertaining to the previous 103 rejections have been considered but are rendered moot in view of the new ground of rejection cited above.

Conclusion



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID LUU whose telephone number is (571)270-0703.  The examiner can normally be reached on Monday - Thursday 11 a.m. to 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID LUU/
Examiner, Art Unit 2171

/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171